Exhibit 10.21





February 7, 2014


Bryan A. Sims
####


Re: Severance Agreement


Dear Bryan,


I am writing to memorialize our communications regarding your employment with
SolarWinds Worldwide, LLC and SolarWinds, Inc. (collectively, “SolarWinds”) in
this Letter Agreement.


1.LAST DAY OF EMPLOYMENT. Your last day of employment with SolarWinds will be
March 31, 2014, (“Separation Date”) and you will resign as a member of the Board
of Directors and/or employee or officer of any subsidiaries of SolarWinds on
which you serve in any capacity by that date. Until the Separation Date, you
will perform your duties to SolarWinds according to the terms of your February
23, 2011, Amended and Restated Employment Agreement (the “Employment Agreement”)
with SolarWinds.


2.SEPARATION PAY AND BENEFITS. In consideration of your execution of this Letter
Agreement and your compliance with its terms and conditions herein, SolarWinds
will pay or provide you (subject to the terms and conditions set forth in this
Letter Agreement) with the benefits described in this paragraph 2, which you
agree exceed any payment and benefits to which you are otherwise entitled.


a.Lump Sum Payment. On the first regular payroll day after the Effective Date
(as defined below), SolarWinds will pay you a lump sum cash amount of $187,500
(equal to nine months of your base salary), less applicable withholdings.


b.Incentive Compensation. Promptly after the Separation Date, and no later than
the date incentive compensation is regularly paid to the employees of
SolarWinds, SolarWinds will pay you any earned, but unpaid, incentive
compensation payments (including any Q’1 2014 regular bonus and accrued
supplemental bonus, if applicable), less applicable withholdings, earned under
the SolarWinds bonus plan.


c.Equity Vesting. SolarWinds agrees that (a) any outstanding Stock Options (as
defined in the SolarWinds 2008 Equity Incentive Plan (the “Plan”)) held by you,
as of the Separation Date, shall immediately vest, as of the Separation Date, to
the extent each of such Stock Options would have vested had you remained
employed through March 31, 2016, and (b) all of the Restricted Stock Units (as
defined in the Plan) held by you, as of the Separation Date, shall immediately
vest/lapse as of the Separation Date.  All such Awards shall, therefore,
vest/lapse, to the extent described above, immediately.  You may exercise any
Stock Options that are vested as set forth in the relevant Award Agreement (as
defined in the Plan) and the Employment Agreement.  Any such Stock Options
shall, thereafter, remain exercisable as provided under the terms of the
Employment Agreement.  For the avoidance of doubt, you shall have until 5:00
p.m. Central

1



--------------------------------------------------------------------------------



Time on the first anniversary of the date of the Separation Date to exercise any
Stock Options that are vested as of the Separation Date. 


d.Benefits. If you timely elect continued group health and dental coverage
pursuant to COBRA, SolarWinds will reimburse you for the COBRA continuation
premium payments for you and your eligible dependents under SolarWinds’ group
health and dental plans in an amount sufficient to maintain the level of health
benefits as in effect on the Separation Date for a period of nine (9) months
following the Separation Date. Except for as set forth in this subsection, all
benefits shall terminate in accordance with the terms of the applicable benefit
plans based on the date of termination of the Employee’s employment, without
regard to any continuation of base salary or other payment to the Employee
following termination.


3.NO OTHER PAYMENTS OR BENEFITS. You acknowledge and agree that, other than the
payments and benefits expressly set forth in this Letter Agreement, you have
received all compensation to which you are entitled from SolarWinds, and you are
not entitled to any other payments or benefits from SolarWinds.


4.TAX ISSUES. You acknowledge that neither SolarWinds nor its representatives
have made representations to you regarding the tax consequences of any amounts
received by you pursuant to this Letter Agreement. You agree to pay federal or
state taxes, if any, which are required by law to be paid by you with respect to
this Letter Agreement.


5.NO FILING OF CLAIMS. SolarWinds and You (“the Parties”) represent that each
has not filed any legal claims against the other party or any of its related
companies, predecessors, successors, assigns, business, affiliates,
subsidiaries, divisions, holding companies, parent companies, partnerships,
limited partnerships, partners, and any of their current or former officers,
directors, trustees, employees, agents, contractors, representatives,
shareholders, stockholders, owners, insurers and attorneys, and any other
persons or entities acting by, through, under, or in concert with, any of these
persons or entities (the “SolarWinds Releasees”) with any agency, court or any
other forum, and you will not do so at any time hereafter based upon conduct
occurring prior to the date of the execution of this Letter Agreement. Nothing
in this Letter Agreement is intended to prevent, impede or interfere with your
ability or right to challenge the validity of this Agreement under the Age
Discrimination in Employment Act or the Older Workers Benefit Protection Act, or
file a charge or complaint with, or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission, the
National Labor Relations Board or any other federal, state, or local
governmental entity charged with the enforcement of employment laws. However,
you agree to give up, release, discharge and waive any right you have or may
have to any relief, including monetary relief, from the SolarWinds Releasees for
any such charge, claim or complaint filed by you or your representatives or
assigns. SolarWinds similarly represents that it has not filed any legal claims
against you with any agency, court or any other forum, and it will not do so at
any time hereafter based upon conduct occurring prior to the date of its
execution of this Letter Agreement. It similarly agrees to give up, release,
discharge and waive any right it has or may have to any relief, including
monetary relief, from you for any such charge, claim or complaint filed by it or
its representatives or assigns.



2



--------------------------------------------------------------------------------



6.RELEASE OF ALL CLAIMS. You irrevocably and unconditionally release and forever
discharge the SolarWinds Releasees from all claims of any kind or nature
whatsoever, known or unknown, suspected or unsuspected which you at any time had
or claimed to have or which you may have or claim to have regarding events that
have occurred as of the date of your execution of this Letter Agreement,
including, without limitation, any and all claims related or in any manner
incidental to your employment with SolarWinds, any and all claims based upon
your Employment Agreement or any other agreement you have with the SolarWinds
Releasees (except with regard to any claims arising after the date of this
Letter Agreement for which you claim indemnification under the Indemnification
Agreement dated December 15, 2008 with SolarWinds), written or oral, as well as
any and all claims based upon contract, fraud, equity, tort, discrimination,
harassment, retaliation, wrongful termination, personal injury, constructive
discharge, emotional distress, public policy, wage and hour law, defamation,
claims for debts, accounts, attorneys’ fees, compensatory damages, punitive
damages, and/or liquidated damages, any claims arising out of your participation
in any incentive, stock, or option plan maintained by any of the SolarWinds
Releasees, and any and all claims arising under the Americans with Disabilities
Act, the Family and Medical Leave Act, Title VII of the Civil Rights Act of
1964, all claims under 42 U.S.C. 1981, the Equal Pay Act, the Employee
Retirement Income Security Act of 1974, the Occupational Safety and Health Act,
the Workers Adjustment Retraining and Notification Act, the Texas Commission on
Human Rights Act, the Texas Labor Code, and any other federal, state, or local
statute governing employment, as such statutes may have been or may be amended
from time to time, to the maximum extent such released claims are permitted by
law.


SolarWinds irrevocably and unconditionally release and forever discharges you
from all claims of any kind or nature whatsoever, known or unknown, suspected or
unsuspected which it at any time had or claimed to have or which it may have or
claim to have regarding events that have occurred as of the date of its
execution of this Letter Agreement, including, without limitation, any and all
claims related or in any manner incidental to your employment with SolarWinds,
any and all claims based upon your Employment Agreement or any other agreement
you have with the SolarWinds Releasees, written or oral, as well as any and all
claims based upon contract, fraud, equity, tort, discrimination, harassment,
retaliation, wrongful termination, personal injury, constructive discharge,
emotional distress, public policy, wage and hour law, defamation, claims for
debts, accounts, attorneys’ fees, compensatory damages, punitive damages, and/or
liquidated damages, and any and all claims arising under the Americans with
Disabilities Act, the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, all claims under 42 U.S.C. 1981, the Equal Pay Act, the
Employee Retirement Income Security Act of 1974, the Occupational Safety and
Health Act, the Workers Adjustment Retraining and Notification Act, the Texas
Commission on Human Rights Act, the Texas Labor Code, and any other federal,
state, or local statute governing employment, as such statutes may have been or
may be amended from time to time, to the maximum extent such released claims are
permitted by law.


7.RELEASE OF AGE-RELATED CLAIMS UNDER THE ADEA. Without in any way limiting the
generality of the above paragraph, by signing this Letter Agreement and
accepting the consideration outlined above, you specifically agree to release
all claims, rights, or benefits you may have for age discrimination arising out
of or under the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621
(“ADEA”), et seq. as the ADEA may have been or may be amended, or any equivalent
or comparable provision of state or local law, including, without limitation,
the Texas Commission on Human Rights Act. You understand and agree that you: (a)
have a full 21 days within which to consider this Letter Agreement before
executing it; (b) have carefully read and fully understand all of the provisions
of this Letter Agreement; (c) are, through this Letter Agreement, releasing
SolarWinds from all claims you may have against them;

3



--------------------------------------------------------------------------------



(d) knowingly and voluntarily agree to all of the terms set forth in this Letter
Agreement; (e) knowingly and voluntarily intend to be legally bound by the same;
(f) were advised and hereby are advised in writing to consider the terms of this
Letter Agreement and consult with an attorney of your choice prior to executing
this Agreement; (g) have the opportunity for a full 7 days following the
execution of this Agreement to revoke this Agreement, and have been and hereby
are advised in writing that this Agreement shall not become effective or
enforceable until the revocation period has expired; and (h) understand that
rights or claims under the ADEA that may arise after the date this Letter
Agreement is executed are not waived.


8.NO ADMISSION OF LIABILITY. No action taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be an acknowledgment or admission by SolarWinds of any fault or liability
whatsoever to you or to any third party.


9.CONTINUING OBLIGATIONS; CONFIDENTIALITY; NONDISPARAGEMENT. The Parties
acknowledge and affirm their continuing obligations under the Employment
Agreement, the Employee Proprietary Information Agreement dated March 29, 2007
and the Indemnification Agreement. The post-employment obligations in the
Employment Agreement, Indemnification Agreement, and EPIA are explicitly
incorporated herein by this reference, such that a breach of any continuing
obligation contained in the Employment Agreement, Indemnification and/or EPIA
shall also constitute a breach of this Agreement. You agree that you will not
disparage, or induce others to disparage, SolarWinds, including but not limited
to their products, services, or technology at any time in the future.




10.INTEGRATION. This Letter Agreement, the Employment Agreement, the
Indemnification Agreement, and the EPIA set forth the entire agreement between
you and SolarWinds and supersede all prior agreements, written or oral,
regarding your employment with the exception of any stock or equity agreements
between you and SolarWinds.


11.GOVERNING LAW. In the event of a dispute arising out of the settlement or
this Agreement, Texas law will govern it.


12.MANNER OF ACCEPTANCE; EFFECTIVE DATE. You have 21 days following the
Separation Date to consider this Letter Agreement, and you may revoke this
Agreement at any time during the first seven days following your execution of
this Agreement by delivering written notice of revocation to me no later than
5:00 p.m. on the seventh day after execution. You represent that if you execute
this Agreement before the 21-day consideration period has passed, you do so
voluntarily, and you knowingly and voluntarily waive your option to use the
entire 21 days to consider this Agreement. Although you received this Letter
Agreement well before the Separation Date, you may not execute this Letter
Agreement any earlier than the Separation Date, and any attempt by you to do so
shall render this Agreement null and void. The settlement offer contained in
this Agreement will automatically expire if this Agreement, fully executed by
you, is not received by March 31, 2014. This Letter Agreement will become
effective, irrevocable and fully enforceable upon the expiration of seven days
following the date of your execution of this Letter Agreement (the “Effective
Date”), provided that you have timely executed this Agreement and you have not
exercised your right to revoke this Agreement.

4



--------------------------------------------------------------------------------





13.MISCELLANEOUS. The headings used herein are for the convenience of reference
only, do not constitute part of this Letter Agreement and shall not be deemed to
limit or otherwise affect any of the provisions of this Letter Agreement. This
Letter Agreement shall be interpreted in accordance with the plain meaning of
its terms and not strictly for or against either you or SolarWinds. You
represent and acknowledge that you have not relied upon any representation made
other than those specifically stated in this Letter Agreement. Should any
provision of this Letter Agreement be determined by any court of competent
jurisdiction to be unenforceable, the remaining provisions shall not be
affected. This Agreement may be executed in one or more counterparts, including
emailed or telecopied facsimiles, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.


Sincerely yours,


/s/ Kevin B. Thompson


Kevin B. Thompson
President and Chief Executive Officer






I have read this Letter Agreement, understand and agree to its terms, and
voluntarily execute this Letter Agreement below:






__/s/ Bryan A. Sims_____________________________________________ Dated: February
7, 2014
Bryan A. Sims    

5

